Citation Nr: 1814962	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to service connection for bilateral flat feet with corns, to include as secondary to right knee chondromalacia.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to right knee chondromalacia. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1995 and received an honorable discharge.  He had additional service from July 9, 1995 to April 7, 2005 which was terminated by a bad conduct discharge. 

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and October 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was scheduled for Travel Board hearing in December 2010.  In correspondence dated in November 2010, the Veteran withdrew his request for a hearing: Accordingly, the Board will proceed with the case based on the evidence of record in accordance with 38 C.F.R. § 20.704 (d), (e) (2017). 

In June 2012, the Board denied claims for entitlement to service connection for a bilateral ankle disability and an increased initial rating for right knee chondromalacia patella.  The Board also remanded the claims for entitlement to service connection for a left knee disability as well as bilateral flat feet with corns and calluses for additional development.  The Veteran appealed the denial of the ankle and right knee claims to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the June 2012 decision that denied service connection for bilateral ankle disabilities and denied an initial rating in excess of 10 percent for right chondromalacia patella be vacated and remanded.  

In December 2013 the Board remanded the Veteran's claim for an initial increased rating for right knee chondromalacia patella and the claims for entitlement to service connection for a bilateral ankle disability, a left knee disability, flat feet with corns and calluses, and TDIU.

In a subsequent August 2016 rating decision, the RO granted service connection for a left knee disability, a right ankle disability, and bilateral calluses.  The Veteran's claims for an initial increased rating for right knee chondromalacia patella, entitlement to service connection for a left ankle disability and bilateral flat feet with corns, and entitlement to TDIU have been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Increased Rating for a Right Knee Disability

In the June 2013 JMR, the Court found that the Board had relied on inadequate VA examinations when it denied an initial rating in excess of 10 percent for chondromalacia patella of the right knee.  The Court specifically noted that although the Veteran had reported he experienced flare-ups after standing or walking for long periods of time, neither a July 2007 or a March 2009 VA examiner had the Veteran stand or walk for an extended period of time or subject the Veteran's knee to repetitive motion in order to examine his knee during a flare-up.  The Court further noted that neither examiner had provided an explanation as to why such testing has not been accomplished.  In the December 2013 remand, the Board directed the RO to afford the Veteran a VA examination to determine the current severity of the Veteran's right knee disability.  The Veteran was subsequently afforded VA examinations in June 2015 and July 2016.  However, neither examiner had the Veteran stand or walk for an extended period of time or subjected the Veteran's knee to repetitive motion in order to examine his knee during a flare-up, nor did either examiner explain why they had not done so.  Thus the Board finds that a remand is necessary in order to comply with the Court's directives.

Further, in a February 2018 brief, the Veteran's attorney noted that although the Veteran has asserted that his knee gives out, the July 2016 VA examiner found that the Veteran had no history of instability.  On remand, the VA examiner should reconcile the Veteran's reports that his knee gives out with any finding that indicates that the Veteran's knee disability is not manifest by instability.  

II.  Service Connection

Regarding the Veteran's claimed left ankle disability, the Board's December 2013 remand specifically directed the VA examiner to consider a May 1989 complaint of ankle popping and a June 1989 complaint of ankle sprain contained in the Veteran's service treatment records.  However, the neither the June 2015 nor the July 2016 VA examiner discussed either record in relation to the Veteran's left ankle.  The Board notes that the June 1989 service treatment record pertained only to a right ankle sprain and is therefore not pertinent to the Veteran's claimed left ankle disability.  However, as the May 1989 service treatment record does not specify which ankle was popping, and thus remand is necessary to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the Veteran has asserted that he is entitled to service connection for both bilateral flat feet with corns and a left ankle disability as secondary to his already service-connected right knee disability.  Specifically, the Veteran has asserted that his right knee disability has altered his gait, which caused both of his claimed disabilities.  The July 2016 VA examiner opined that neither of the Veteran's claimed disabilities were related to his right knee disability because chondromalacia patella does not affect the feet or the ankles.  However, the examiner did not provide an opinion as to whether or not any alteration in gait stemming from the Veteran's right knee chondromalacia resulted in flat feet with corns or a left ankle disability.  Therefore, the Veteran finds that remand is necessary to obtain an additional VA examination and opinion.

Since the Board's December 2013 remand, the Veteran has been granted service connection for callouses.  In the February 2018 statement, the Veteran's representative asserted that the Veteran's claimed left ankle disability is secondary to his now service-connected callouses.  On remand, the VA examiner should consider this theory of entitlement.

III.  TDIU

As any increase in the Veteran's chondromalacia patella of the right knee or any additional grants of service connection could affect his entitlement to TDIU, the issues are inextricably intertwined and the Board defers consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that the December 2013 Board remand also directed the RO to schedule the Veteran with a VA examination to evaluate whether or not the Veteran's service-connected disabilities render him unemployable.  However, that examination does not appear to have been completed.  As a result, on remand, the Veteran should be scheduled with an appropriate VA examination to evaluate the issue of TDIU.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected chondromalacia patella of the right knee.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if.so the frequency of the locking.  The examiner must specifically address the Veteran's continued reports of his right knee giving out.

c)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  If the examiner deems it necessary, the Veteran should be asked to stand or walk for an extended period of time or the examiner should subject the Veteran's knee to repetitive motion.  If the examiner deems such action unnecessary, he or she must provide an explanation as to why.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

d)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the development in number 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral flat feet with corns and left ankle condition.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with the Veteran's bilateral feet and left ankle that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral flat foot with corns or left ankle condition is secondary to (caused or aggravated by) the Veteran's service-connected right knee disability or his service-connected callouses.  

The examiner should specifically consider the following: the Veteran's assertion that an alteration in his gait resulting from his service-connected chondromalacia patella of the right knee caused his bilateral flat feet with corns and left ankle condition; the May 1989 service treatment record showing a complaint of ankle popping.

4.  After the above development has been completed and all pending claims for service connection have been adjudicated, schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  The examiner is requested to furnish an opinion as to whether the Veteran service-connected disabilities only, considered in combination, render the Veteran unemployable.  The examiner should not consider any nonservice-connected disabilities.  A full rationale must be provided for all stated medical opinions.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




